Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 

The following is the examiner’s statement of reasons for allowance:
Claims 1, 4-11, 13-14, 17-24 and 26-27 are allowable over prior arts because the cited prior art of record fails to teach or render obvious the claimed limitations in combination with the specific added limitation recited in each of independent claims 1, 14 and 27 (and associated dependent claims).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Follansbee, can be reached at (571) 272-3964. 
The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444